Citation Nr: 0831288	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-03 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the appellant is basically eligible for nonservice-
connected disability pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The appellant had service with the Philippine Scouts from 
June 1946 to March 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which found that the appellant's service did not 
meet basic eligibility criteria for pension benefits.  The 
claims file was subsequently transferred to the Oakland RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The service department certified that the appellant had 
service with the Philippine Scouts from June 1946 to March 
1949.  


CONCLUSION OF LAW

The legal criteria for basic eligibility for nonservice-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000);  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board 
notes, however, that the appellant was advised of his rights 
and responsibilities under the VCAA in May 2005.  He did not 
provide any additional evidence and, as set forth in more 
detail below, his appeal must be denied as a matter of law.  
Thus, the Board finds that any deficiency in VA's VCAA notice 
or development action is harmless error. 

The appellant specifically contends that he is entitled to 
nonservice-connected pension benefits.  The provisions of 38 
U.S.C.A. §§ 1521 and 1541 set forth as requirements for 
nonservice-connected disability pension or death pension that 
the person who served during military service be a 
"veteran" of a period of war.  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-
time duty in the Armed Forces.  See 38 C.F.R. § 3.6(a), (b).  
"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  See 38 C.F.R. § 3.1.  

Persons with service in the USAFFE, including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress, shall not be deemed to have 
been in active military service with the Armed Forces of the 
United States for the purpose of establishing entitlement to 
nonservice-connected disability pension.  See 38 U.S.C.A. § 
107; 38 C.F.R. § 3.40(b), (c), (d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence (1) is a document issued 
by the service department or is a copy of an original 
document issued by a public custodian of records, who 
certifies that it is a true and exact copy of the document in 
the custodian's custody; and, (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203.  When the claimant does not submit evidence 
of service or the evidence submitted does not meet the 
requirements discussed above, VA shall request verification 
of service from the service department.  See 38 C.F.R. § 
3.203(c). 

The appellant's record of service reflects service between 
June 1946 and March 1949.  The appellant received the WWII 
Victory Medal, Philippine Independence Ribbon, and the Army 
of Occupation Medal with Japan Clasp.  The veteran's 
certificate of military service issued by the National 
Personnel Records Center (NPRC) in March 1993 confirmed the 
dates of service and noted that the appellant was a member of 
the Philippine Scouts.  There is no evidence of service other 
than that certified by the NPRC.  

The Board has no reason to question the service department 
certification and it appears that the certification contains 
needed information as to length, time, and character of 
service, or lack thereof, and is genuine and the information 
contained in it is accurate.  The Board appreciates the 
appellant's assertion that receipt of certain VA benefits 
should also qualify him to receive nonservice-connected 
pension benefits, but there is no law to support the 
appellant's contentions.  Pointedly, the Court has held that 
findings by a United States service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Further, the veteran 
has not presented any evidence or contention that he had any 
service other than that identified by the NPRC.  See Capellan 
v. Peake, No. 07-7236 (Fed. Cir. Sept. 2, 2008) (VA must 
ensure that service department certifications as to whether 
an individual served in the Armed Forces of the United States 
are based on all available evidence, including any evidence 
of service that a claimant submits to VA).  Thus, the 
appellant is not found to have qualifying service for 
purposes of nonservice-connected pension benefits.  

Because the law precludes basic eligibility for VA benefits 
based on his lack of appropriate service, the appellant's 
claim is denied as a matter of law. 


ORDER

The appellant has failed to meet the basic eligibility 
requirements for VA benefits and his claim is denied. 




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


